Citation Nr: 1422348	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a disability manifested by chronic bone and body pain, claimed as chronic pain of the neck, back, shoulders, arms, and wrists, to include as due to reported in-service herbicide and radiation exposure.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The record before the Board consists of the Veteran's electronic claims file contained in the Veterans Benefits Management System (VBMS).

In April 2012, February 2013, and November 2013, the Board remanded the claim for further development, to include obtaining a sufficient medical opinion regarding the etiology of the Veteran's claimed disability.  As the medical opinions obtained are inadequate, the appeal is again REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the claim to obtain a sufficient medical opinion regarding the etiology of the Veteran's claimed disability, namely a medical opinion that includes consideration of the Veteran's reported continuity of symptoms since service and that does not predicate a negative opinion solely on the gap between in-service and post-service treatment for the claimed disability.  As the opinion rendered in January 2014 fails to consider the Veteran's reports of continuity of symptoms since service, a new medical opinion must be obtained. 

Additionally, in January 2008, the Veteran requested that the RO obtain all of his VA treatment records created since 1969; however, only VA treatment since 1997 is of record.  Accordingly, a request for VA treatment records created prior to 1997, including any archived records, must be made.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the VA medical facilities located in Newington and West Haven, Connecticut, and in Northampton, Massachusetts, from January 1969 to October 1997, to include any non-digital retired or archived records.  If such records are deemed unavailable, inform the Veteran of their unavailability.  

2.  Then, schedule the Veteran for a VA examination by a VA physician who has not yet examined the Veteran.  The claims file, including the VBMS file, must be made available for review by the designated examiner.

Ask the examiner to provide an opinion as to whether it at least as likely as not (at least a 50-percent probability) that any current disability manifested by neck, back, arm, or wrist pain is causally related to service.  

The examiner must consider the Veteran's reports of experiencing continuous joint symptomatology since service and that VA treatment records document complaints of chronic back pain since at least 1997.

A complete rationale must be provided for any opinion expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

